Case 1:19-cr-10335-DJC Document 100-1 Filed 07/22/20 Page 1 of 3




                     EXHIBIT 1
           Case 1:19-cr-10335-DJC Document 100-1 Filed 07/22/20 Page 2 of 3


From:             Marlenny Ramdehal
To:               Tan Kabra; Berthiaume, Mark A. (Shld-Bos-LT); Bunnell, Angela C. (Assoc-BOS-LT); Insogna, Nicholas A. (Shld-
                  Bos-LT)
Cc:               Christopher.Looney@usdoj.gov; James.Herbert@usdoj.gov
Subject:          RE: Bracelet
Date:             Monday, June 22, 2020 1:03:06 PM


*EXTERNAL TO GT*

Good Afternoon,

Mr. Kabra was released on home detention on 10/3/2019, on 12/26/2019, his conditions were
amended to require a curfew from 10 pm to 7 am on the weekdays and 5 pm to 9 pm on the
weekend. Given that he has been on electronic monitoring for 8 months with no issues of non-
compliance, Probation would assent to stepping him down from a GPS unit (tracking his every
movement) to Radio Frequency unit (tells us when he enters and leaves the home) with a set curfew
of 6 am to 9 pm, 7 days a week.

Thanks

Marlenny Ramdehal
Senior U.S. Probation Officer
District of Massachusetts
1 Courthouseway, Suite 1200
Boston, MA 02110
  REDACTED


CONFIDENTIALITY NOTE: The information contained in this email and any attachment to it is covered by
the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-2521 and is legally privileged. It is
intended for the sole use of the intended recipient(s). If the reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this transmission in error, please immediately reply to the sender
that you have received this communication in error and then delete it. Thank you.


From: Tan Kabra REDACTED
Sent: Monday, June 22, 2020 9:48 AM
To: Berthiaumem <berthiaumem@gtlaw.com>; Bunnella <bunnella@gtlaw.com>;
insognan@gtlaw.com; Marlenny Ramdehal <Marlenny_Ramdehal@map.uscourts.gov>
Subject: Bracelet

Hi Mark,

Thanks for taking the time to chat. Just CC’ing Marlenny as well. Angela, if you have a
moment can you connect with Marlenny to confirm the below so we can file our motion:

        Pre trial services assents to a step down program. Different and smaller bracelet. Can
        switch legs to avoid constant bruising as well.
        Moving it to an actual curfew set 7 days a week instead of “employment curfew
Case 1:19-cr-10335-DJC Document 100-1 Filed 07/22/20 Page 3 of 3


currently with different times for different days”
I would request no curfew but with keeping the step down bracelet on. With Marshall
being 90 years old and relying on me when he falls, in addition to the service animal, I
feel as if this can be justified. I can provide a letter written by Marshall as well.
When I can provide enough documentation (hard to get my doctors in the office with all
this craziness), we can apply for removal of electronic monitoring entirely.
